282 U.S. 827
51 S. Ct. 81
75 L. Ed. 737
B. D. McCAUGHN, Collector, petitioner,v.HERSHEY CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner,  v.  HERSHEY CHOCOLATE CO.  ESTATE OF B. F. DAVIS, Collector, petitioner,  v.  HERSHEY CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner  v.  HERSHEY CHOCOLATE CO.  B. D. McCAUGHN, Collector, petitioner,  v.  HERSHEY CHOCOLATE CO.  ESTATE OF B. F. DAVIS, Collector, petitioner,  v.  HERSHEY CHOCOLATE CO.  ESTATE of B. F. DAVIS, Collector, petitioner,  v.  KLEIN CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector petitioner,  v.  KLEIN CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner,  v.  KLEIN CHOCOLATE CO.  B. D. McCAUGHN, Collector, petitioner,  v.  KLEIN CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner,  v.  WILBUR-SUCHARD CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner,  v.  WILBUR-SUCHARD CHOCOLATE CO.  B. D. McCAUGHN, Collector, petitioner,  v.  WILBUR-SUCHARD CHOCOLATE CO.  ESTATE OF B. F. DAVIS, Collector, petitioner,  v.  YORK CHOCOLATE CO.  ESTATE OF E. LEDERER, Collector, petitioner,  v.  YORK CHOCOLATE CO.  B. D. McCAUGHN, Collector, petitioner,  v.  YORK CHOCOLATE CO.
No. 426.
No. 427.
No. 428.
No. 429.
No. 430.
No. 431.
No. 432.
No. 433.
No. 434.
No. 435.
No. 436.
No. 437.
No. 438.
No. 439.
No. 440.
No. 441.
Supreme Court of the United States
October 20, 1930

1
and


2
The Attorney General and Claude R. Branch, of Providence, R. I., Sp. Asst. to Atty. Gen., for the Collectors.


3
Oct. 20, 1930.


4
Petition for writs of certiorari to the United States Circuit Court of Appeals for the Third Circuit granted.